Case 5:20-cv-00937-JGB-KK Document 16 Filed 12/22/20 Page 1 of 2 Page ID #:43


     Joseph R. Manning, Jr. (SBN 223381)
 1   DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
     20062 SW Birch Street
 3   Newport Beach, CA 92660
     Tel: 949.200.8755
 4   Fax: 866.843.8308

 5   Attorneys for Plaintiff
     JAMES RUTHERFORD
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
          JAMES RUTHERFORD, an             Case No.: 5:20-cv-00937-JGB-KK
11        individual,
12                                         Hon. Jesus G. Bernal
          Plaintiff,
13                                         NOTICE OF VOLUNTARY
14        v.                               DISMISSAL WITH PREJUDICE
                                           PURSUANT TO FEDERAL RULE OF
15        ESI PLAZA LLC, a California      CIVIL PROCEDURE 41(a)(1)(A)(i)
16        limited liability company; and
          DOES 1-10, inclusive             Complaint Filed: April 30, 2020
17                                         Trial Date: None
18        Defendants.

19
20
21
22
23
24
25
26
27
28
                       NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 5:20-cv-00937-JGB-KK Document 16 Filed 12/22/20 Page 2 of 2 Page ID #:44

 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 3   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
 4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
 5   Each party shall bear his or its own costs and attorneys’ expenses.
 6
 7                                          Respectfully submitted,
 8
 9     DATED : December 22, 2020            MANNING LAW, APC

10                                          By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
11
                                              Attorney for Plaintiff
12                                            James Rutherford
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
